DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2021 has been entered.
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 1 and 25; and addition of claims 43 and 44 in Applicant’s Response to Official Action dated 26 June 2020 (“Response”).  Claims 1, 3, 5-12, 17, 21, 23, 25, 27, 30, 31, 43 and 44 are currently pending in this application and are subject to examination herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8, 10-12, 17, 21, 23, 25, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2015/0173338 to McCammon et al. (“McCammon”) (cited by Applicants in IDS) in view of U.S. Pat. Pub. No. 2018/0027795 to Janet et al. (“Janet”) and further in view of U.S. Pat. Pub. No. 2010/0212211 to Scheubeck et al. (“Scheubeck”).
Regarding claim 1, McCammon discloses an insect trap (Abstract; Figs. 1-13; paras. [0028], [0029], [0049]) comprising: 
an enclosure (e.g., attractant container 200) (Abstract; Figs. 1-4; paras. [0049], [0052], [0055]-[0060], [0062], [0064], [0065]) for receiving a human or an animal therein (para. [0057]), and comprising an opening (e.g., opening for duct 500) (Figs. 1-4; paras. [0052], 
a fan (e.g., fan assembly 110) (Abstract; Figs. 1-6; para. [0056]-[0058]) for blowing air through the opening (e.g., opening for duct 500) (Figs. 1-4; paras. [0052], [0054], [0055], [0058], [0062], [0064], [0069]) towards the outside (of attractant container 200); and
a trapping unit (e.g., insect collection container 140 of housing 100) (Figs. 1-6, 9, 10; paras. [0067], [0069]-[0071]) disposed outside of the enclosure (e.g., attractant container 200) (Abstract; Figs. 1-4; paras. [0049], [0052], [0055]-[0060], [0062], [0064], [0065]) and in fluidic communication with the opening (e.g., opening for duct 500) (Figs. 1-4; paras. [0052], [0054], [0055], [0058], [0062], [0064], [0069]), and comprising a heatable container (e.g., container comprising insect collection container 140, which is heatable, e.g., by the person or animal and/or the sun) (Figs. 1-6, 9, 10; paras. [0067], [0069]-[0071]).
However, McCammon does not disclose the enclosure comprises the fan; and trapping unit/heatable container comprising either:  (i) adhesive material, or (ii) material comprising insecticide; and a heating element, wherein the heatable container is configured to hold a liquid for retaining heat energy, and wherein the heating element is configured to heat the heatable container and the liquid held therein.  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McCammon to place the fan in the enclosure, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 Janet teaches an insect trap comprising a trapping unit/heatable container (e.g., monitoring system 100 and/or chamber portion 120) (Figs. 1-3, 4A-4D, 5-8, 9A, 9B, 12A, 12B, 13, 19; paras. [0075], [0076], [0080], [0088], [0091]-[0094], [0118], [0124], [0126], [0127], [0130]) comprising either:  (i) adhesive material (e.g., tacky substance) (para. [0084]), or (ii) material comprising insecticide.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the insect trap disclosed in McCammon with the heatable chamber containing adhesive material taught in Janet in order to more effectively trap insects within the trap and to reduce the possibility that the insects might escape the trap.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the insect trap disclosed in McCammon with the heatable chamber containing adhesive material taught in Janet, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).  Moreover, Scheubeck teaches an insect trap (Abstract) comprising a heatable container (e.g., housing 10) (Figs. 1-4; paras. [0030], [0032], [0035], [0038]) and a heating element (e.g., heating device 18) (Fig. 2; para. [0035]), wherein the heatable container (e.g., housing 10) (Figs. 1-4; paras. [0030], [0032], [0035], [0038]) is configured to hold a liquid for retaining heat energy (e.g., liquid 5) (Figs. 1, 2; paras. [0030], [0034], [0035]), and wherein the heating element (e.g., heating device 18) (Fig. 2; para. [0035]) is configured to heat (e.g., via heating liquid 5) (para. [0035]) the heatable container (e.g., housing 10) (Figs. 1-4; paras. [0030], [0032], [0035], [0038]) and the liquid (e.g., liquid 5) (Figs. 1, 2; paras. [0030], [0034], [0035]) held therein.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the trapping unit/heatable container taught by McCammon in view of Janet with the heating element configured to heat the heatable container and the liquid taught in Scheubeck in order to provide an attractive thermal image and increase the attractive force for the insects, as taught in Scheubeck (para. [0019]).   Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the trapping unit/heatable container taught by McCammon in view of Janet with the heating element configured to heat the heatable container and the liquid taught in Scheubeck, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3, McCammon in view of Janet and further in view of Scheubeck teaches the insect trap according to claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine McCammon, Janet and Scheubeck for the same reasons provided above with regard to claim 1.  Furthermore, Scheubeck teaches an insect trap (Abstract) wherein the liquid (e.g., liquid 5) (Figs. 1, 2; paras. [0030], [0034], [0035]) is water (paras. [0007], [0018], [0030], [0035]; Claim 6).
Regarding claim 5, McCammon in view of Janet and further in view of Scheubeck teaches the insect trap according to claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine McCammon, Janet and Scheubeck for the same reasons provided above with regard to claim 1.  Furthermore, Scheubeck teaches an insect trap (Abstract) wherein the trapping unit further comprises:  a power supply (para. [0119]) for driving the heating element (e.g., heating device 18) (Fig. 2; para. [0035]).
Regarding claim 6, McCammon in view of Janet and further in view of Scheubeck teaches the insect trap according to claim 5 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine McCammon, Janet and Scheubeck for the same reasons provided above with regard to claim 1.  Furthermore, Scheubeck teaches an insect trap (Abstract) wherein the trapping unit further comprises a controller (control device) (para. [0019]) for controlling the supply of power to the heating element (e.g., heating device 18) (Fig. 2; para. [0035]).
Regarding claim 7, McCammon in view of Janet teaches the insect trap according to claim 6 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine McCammon and Janet for the same reasons provided above with regard to claim 1.  Furthermore, while Scheubeck does not expressly disclose or teach a temperature sensor, Scheubeck teaches the use of a control device to control the heating device to heat the liquid that “can be adapted for example to different outside temperatures” resulting in “[a] particularly efficient attracting effect for insects can thus always be achieved, regardless of the respective outside temperature.” (para. [0019]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a temperature sensor to sense the temperature of the liquid in order to control the temperature of the liquid regardless of the respective outside temperature, as taught in Scheubeck (para. [0019]).
Regarding claim 8, McCammon in view of Janet and further in view of Scheubeck teaches the insect trap according to claim 5 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine McCammon, Janet and Scheubeck for the same reasons provided above with regard to claim 1.  Furthermore, Scheubeck teaches an insect trap (Abstract) wherein the heating element (e.g., heating device 18) (Fig. 2; para. [0035]) is disposed inside the container (e.g., housing 10) (Figs. 1-4; paras. [0030], [0032], [0035], [0038]).
Regarding claim 10, McCammon in view of Janet and further in view of Scheubeck teaches the insect trap according to claim 1 (see above).  It would have been obvious to one having ordinary skill in McCammon, Janet and Scheubeck for the same reasons provided above with regard to claim 1.  Furthermore, Scheubeck teaches the heating element (e.g., heating device 18) (Fig. 2; para. [0035]) is configured to heat (e.g., via heating liquid 5) (para. [0035]) the heatable container (e.g., housing 10) (Figs. 1-4; paras. [0030], [0032], [0035], [0038]).  Moreover, Janet teaches an insect trap wherein the heatable container (e.g., chamber portion 120) (Figs. 1-3, 4A-4D, 5-8, 9A, 9B, 12A, 12B, 13, 19; paras. [0075], [0076], [0080], [0088], [0091]-[0094], [0118], [0124], [0126], [0127], [0130]) is heated to simulate a body temperature of between 35 degrees Celsius and 40 degrees Celsius (i.e., 95 degrees Fahrenheit and 104 degrees Fahrenheit) (para. [00082]).
Regarding claim 11, McCammon in view of Janet and further in view of Scheubeck teaches the insect trap according to claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine McCammon, Janet and Scheubeck for the same reasons provided above with regard to claim 1.  Furthermore, Scheubeck teaches the heating element (e.g., heating device 18) (Fig. 2; para. [0035]) is configured to heat (e.g., via heating liquid 5) (para. [0035]) the heatable container (e.g., housing 10) (Figs. 1-4; paras. [0030], [0032], [0035], [0038]).  Moreover, Janet teaches an insect trap wherein the heatable container (e.g., chamber portion 120) (Figs. 1-3, 4A-4D, 5-8, 9A, 9B, 12A, 12B, 13, 19; paras. [0075], [0076], [0080], [0088], [0091]-[0094], [0118], [0124], [0126], [0127], [0130]) is heated to simulate a body temperature of about 37 degrees Celsius (i.e., 98.6 degrees Fahrenheit) (para. [00082]).
Regarding claim 12, McCammon in view of Janet and further in view of Scheubeck teaches the insect trap according to claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine McCammon, Janet and Scheubeck for the same reasons provided above with regard to claim 1.  Furthermore, McCammon discloses an insect trap (Abstract; Figs. 1-13; paras. [0028], [0029], [0049]) further comprising a conduit 
Regarding claim 17, McCammon in view of Janet and further in view of Scheubeck teaches the insect trap according to claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine McCammon, Janet and Scheubeck for the same reasons provided above with regard to claim 1.  Furthermore, Janet teaches an insect trap wherein the adhesive material (e.g., tacky substance) (para. [0084]) or the material comprising insecticide cover side surfaces (Figs. 5-8; para. [0084]) or the top of the heatable container (e.g., chamber portion 120) (Figs. 1-3, 4A-4D, 5-8, 9A, 9B, 12A, 12B, 13, 19; paras. [0075], [0076], [0080], [0088], [0091]-[0094], [0118], [0124], [0126], [0127], [0130]).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McCammon in view of Janet and further in view of Scheubeck to put the sticky liquid over any of the portions of the heatable container, such as the side or top surfaces thereof, in order to capture insects therein or thereupon.  Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McCammon in view of Janet and further in view of Scheubeck to put the sticky liquid over any of the portions of the heatable container, such as the side or top surfaces thereof, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 21, McCammon in view of Janet and further in view of Scheubeck teaches the insect trap according to claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine McCammon, Janet and Scheubeck for the same reasons provided above with regard to claim 1.  Furthermore, McCammon discloses an insect trap (Abstract; Figs. 1-13; paras. [0028], [0029], [0049]) wherein the enclosure (e.g., 
Regarding claim 23, McCammon in view of Janet and further in view of Scheubeck teaches the insect trap according to claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine McCammon, Janet and Scheubeck for the same reasons provided above with regard to claim 1.  Furthermore, McCammon discloses an insect trap (Abstract; Figs. 1-13; paras. [0028], [0029], [0049]) wherein the insect trap (Abstract; Figs. 1-13; paras. [0028], [0029], [0049]) is a mosquito trap (paras. [0002], [0027], [0028]).
Regarding claim 25, McCammon discloses a method of trapping, killing, or trapping and killing an insect, the method comprising: 
disposing a human or animal (para. [0057]) inside an enclosure (e.g., attractant container 200) (Abstract; Figs. 1-4; paras. [0049], [0052], [0055]-[0060], [0062], [0064], [0065]) comprising an opening (e.g., opening for duct 500) (Figs. 1-4; paras. [0052], [0054], [0055], [0058], [0062], [0064], [0069]) configured to allow air to flow out of the enclosure (e.g., attractant container 200) (Abstract; Figs. 1-4; paras. [0049], [0052], [0055]-[0060], [0062], [0064], [0065]) and prevent insects from entering the enclosure (e.g., attractant container 200) (Abstract; Figs. 1-4; paras. [0049], [0052], [0055]-[0060], [0062], [0064], [0065]); 
blowing air through the opening (e.g., opening for duct 500) (Figs. 1-4; paras. [0052], [0054], [0055], [0058], [0062], [0064], [0069]) to the outside (of the attractant container 200) using a fan (e.g., fan assembly 110) (Abstract; Figs. 1-6; para. [0056]-[0058]); 
arranging a trapping unit (e.g., insect collection container 140 of housing 100) (Figs. 1-6, 9, 10; paras. [0067], [0069]-[0071]) outside of the enclosure (e.g., attractant container 200) (Abstract; Figs. 1-4; paras. [0049], [0052], [0055]-[0060], [0062], [0064], [0065]) to 
a heatable container (e.g., container comprising insect collection container 140, which is heatable, e.g., by the person or animal and/or the sun) (Figs. 1-6, 9, 10; paras. [0067], [0069]-[0071]).
However, McCammon does not disclose the trapping unit/heatable container comprising either:  (i) adhesive material, or (ii) material comprising insecticide; and further comprising disposing a liquid in the heatable container for retaining heat energy, and heating the heatable container and the liquid using a heating element.  Nevertheless, it is quite well-known in the art to use either an adhesive material or a material comprising insecticide to aid in the capture and/or killing of insects in various insect traps.  Janet teaches an insect trap comprising a trapping unit/heatable container (e.g., monitoring system 100 and/or chamber portion 120) (Figs. 1-3, 4A-4D, 5-8, 9A, 9B, 12A, 12B, 13, 19; paras. [0075], [0076], [0080], [0088], [0091]-[0094], [0118], [0124], [0126], [0127], [0130]) comprising either:  (i) adhesive material (e.g., tacky substance) (para. [0084]), or (ii) material comprising insecticide.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the insect trap disclosed in McCammon with the heatable chamber containing adhesive material taught in Janet in order to more effectively trap insects within the trap and to reduce the possibility that the insects might escape the trap.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the insect trap disclosed in McCammon with the heatable chamber containing adhesive material taught in Janet, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).  Moreover, Scheubeck teaches a method of trapping, killing, or trapping and killing an insect, the method further comprising disposing a liquid (e.g., liquid 5) (Figs. 1, 2; paras. [0030], [0034], [0035]) in the heatable container (e.g., housing 10) (Figs. 1-4; paras. [0030], [0032], [0035], [0038]) for retaining heat energy, and heating the heatable container (e.g., housing 10) (Figs. 1-4; paras. [0030], [0032], [0035], [0038]) and the liquid (e.g., liquid 5) (Figs. 1, 2; paras. [0030], [0034], [0035]) using a heating element (e.g., heating device 18) (Fig. 2; para. [0035]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the trapping unit/heatable container taught by McCammon in view of Janet with the heating element configured to heat the heatable container and the liquid taught in Scheubeck in order to provide an attractive thermal image and increase the attractive force for the insects, as taught in Scheubeck (para. [0019]).   Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the trapping unit/heatable container taught by McCammon in view of Janet with the heating element configured to heat the heatable container and the liquid taught in Scheubeck, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 27, McCammon in view of Janet and further in view of Scheubeck teaches the method according to claim 25 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine McCammon, Janet and Scheubeck for the same reasons provided above with regard to claim 25.  Furthermore, Scheubeck
Regarding claim 30, McCammon in view of Janet and further in view of Scheubeck teaches the method according to claim 25 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine McCammon, Janet and Scheubeck for the same reasons provided above with regard to claim 25.  Furthermore, Scheubeck teaches an insect trap (Abstract) wherein the method further comprises controlling (e.g., via control device) (para. [0019]) the supply of power to the heating element (e.g., heating device 18) (Fig. 2; para. [0035]).

Claims 9 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCammon in view of Janet and further in view of Scheubeck as applied to claims 1 and 25 above, respectively, and further in view of U.S. Pat. Pub. No. 2011/0138678 to Smith.
Regarding claim 9, McCammon in view of Janet and further in view of Scheubeck teaches the insect trap according to claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine McCammon, Janet and Scheubeck for the same reasons provided above with regard to claim 1.  However, neither McCammon, Janet nor Scheubeck discloses or otherwise teaches an insect trap wherein the liquid comprises chemicals that produce an exothermic reaction when mixed to heat the heatable container.  Nevertheless, it is well-known in the art to mix chemicals together to produce an exothermic reaction.  Smith teaches mixing chemicals together to produce an exothermic reaction (para. [0043]-[0051]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insect trap taught by McCammon in view of Janet and further in view of Scheubeck to use a mixture of chemicals that when mixed together creates an exothermic reaction to mimic the heat of a human or animal, as taught in Smith (paras. [0043]-[0051]), to provide a liquid that generates heat to attract insects, as taught in Scheubeck (para. [0019]).  Furthermore, it would have McCammon in view of Janet and further in view of Scheubeck to use the exothermic mixture of chemicals taught in Smith, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 31, McCammon in view of Janet and further in view of Scheubeck teaches the method according to claim 25 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine McCammon, Janet and Scheubeck for the same reasons provided above with regard to claim 25.  However, neither McCammon, Janet nor Scheubeck discloses or otherwise teaches a method further comprising mixing chemicals to create an exothermic reaction to heat the heatable container.  Nevertheless, it is well-known in the art to mix chemicals together to produce an exothermic reaction.  Smith teaches mixing chemicals together to produce an exothermic reaction (para. [0043]-[0051]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by McCammon in view of Janet and further in view of Scheubeck to include mixing chemicals to create an exothermic reaction to mimic the heat of a human or animal, as taught in Smith (paras. [0043]-[0051]), to provide a liquid that generates heat to attract insects, as taught in Scheubeck (para. [0019]).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by McCammon in view of Janet and further in view of Scheubeck to include mixing chemicals to create an exothermic reaction to mimic the heat of a human or animal, as taught in Smith, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007). 
Allowable Subject Matter
Claims 43 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01 February 2021 have been fully considered but they are not persuasive for the reasons provided below.
Applicant argues that McCammon and Scheubeck teach away from the claimed invention.  (Response at p. 9.)  The Examiner respectfully disagrees.  “[T]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed . . . .” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  The rejected claims do not recite that the trap cannot suck air into the trap using a fan.  McCammon discloses a trap that both sucks air into the trap through an intake and then blows it through the attractant (e.g., person or animal containing) tent and then out of the trap near the intake to attract insects to be captured (paras. [0052]-[0054]).  However, the rejected claims do not recite the limitation that the fan does not suck air into the trapping unit.  
Similarly, the Examiner disagrees with Applicant’s argument that because it is allegedly “a key aim of McCammon to capture undamaged mosquitoes for study” (Response a p. 9) and that Scheubeck allegedly teaches away from using insecticides or adhesive surfaces because the apparatus is “free of poisons and insecticides” (Id.).  Just because the inventors of the McCammon and Scheubeck inventions allegedly preferred to try to keep the insects undamaged and free from insecticides or adhesive surfaces 
In addition, Applicants argue that there is no motivation to combine Janet and Smith with McCammon and Scheubeck. (Response at p. 10).  While Applicant argues that the different target pests (e.g., flying insects vs. crawling insects) of the references would preclude their combination.  The Examiner respectfully disagrees.  That, as Applicant alleges, the “fan could cause a flying insect to be blown away or sucked into something” but “the same air flow would have little effect on a crawling insect” (Response at p. 10), ignores two key factors to consider:   first, blowing an attractant (or different attractants that mimic the target of each pest) could provide benefits to trapping both flying and crawling insects and, second, that there is no requirement that the “same air flow” would have to be used on different pests.  Even for different flying insects, the air flow might be optimized for different sized pests, such as for gnats compared to large moths.  In addition, one of ordinary skill could be expected to alter the air flow, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  In any event, these considerations would not keep one of skill in the art from combining these references as described above in greater detail.
Finally, with regard to Applicants closing argument that neither Janet nor Smith corrects the alleged deficiencies of McCammon and Scheubeck, the Examiner maintains that those deficiencies to not exist for the claims rejected above.  Applicant argues that the claims require a “form of ventilation system in which air is blown away from the trap to spread the scent of the odour” (Response at p. 11).  In response to applicant's argument that the references fail to show certain features of applicant’s inventionHowever, it is noted that the features upon which applicant relies therein are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It should be noted that the rejected claims do not require that “air is blown away from the trap”, but rather only that “the enclosure comprises a fan for blowing air through the opening towards the outside” (claim 1) and “blowing air through the opening to the outside using a fan” (claim 25). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643